        Case 3:16-cv-02293-JR      Document 67   Filed 06/05/19   Page 1 of 2




JANET M. HEROLD
Regional Solicitor
MARC A. PILOTIN (Cal. Bar. No. 266369)
Counsel for Wage and Hour Litigation
UNITED STATES DEPARTMENT OF LABOR
90 7th Street, Suite 3-700
San Francisco, CA 94103-1516
Telephone: (415) 625-7769
Pilotin.Marc.A@dol.gov
Attorneys for Plaintiff R. Alexander Acosta,
United States Secretary of Labor


                        UNITED STATES DISTRICT COURT

                               DISTRICT OF OREGON



 R. ALEXANDER ACOSTA, Secretary of               Case No. 3:16-cv-2293-JR
 Labor, U.S. Department of Labor,

                           Plaintiff,            [PROPOSED] ORDER
       v.                                        AMENDING CONSENT
                                                 JUDGMENT

 SENVOY, LLC; DRIVER RESOURCES,
 LLC; ZOAN MANAGEMENT, INC.; and
 GERALD E. BRAZIE, JR.,
                           Defendants.




[PROPOSED] ORDER AMENDING CONSENT JUDGMENT
Case No. 3:16-cv-2293-JR
         Case 3:16-cv-02293-JR         Document 67       Filed 06/05/19    Page 2 of 2




      Having considered the Secretary’s Motion to Amend the October 12, 2018 Consent
          ECF #64
Judgment,^the Court GRANTS it. The Court AMENDS the Consent Judgment to render

Defendant Gerald E. Brazie, Jr. jointly and severally liable for all amounts due and owing under

Section III.B of the Consent Judgment and subject to all provisions of that Section.

       Consistent with this amendment, the Court replaces the unnumbered paragraph following

“B. Monetary Provisions” on page 5 of the Consent Judgment with the following:

       FURTHER, PURSUANT TO THE PARTIES’ AGREEMENT, JUDGMENT
       IS HEREBY ENTERED, pursuant to Section 16(c) and (e) of the FLSA, 29
       U.S.C. § 216(c) an (e), in favor of the Secretary as a judgment owed to the United
       States of America and against Defendants Senvoy, Driver Resources, ZoAn
       Management, and Gerald E. Brazie, Jr., jointly and severally, in the amount of
       $3,200,000 (three million two hundred thousand dollars), which consists of
       $1,543,550 owed to Drivers as unpaid wages, $1,543,550 owed to Drivers as
       liquidated damages, and $112,900 owed to the Secretary as civil money penalties.

       IT IS SO ORDERED.


 Date: May __, 2019                         ______________________________
                                            The Honorable Marco A. Hernández
                                            UNITED STATES DISTRICT JUDGE




[PROPOSED] ORDER AMENDING CONSENT JUDGMENT
Case No. 3:16-cv-2293-JR                                                                    Page 1
